Champlin, J.
This suit was commenced by the attachment of real property, but there was no personal service of the writ upon the defendant, and he did not appear. The plaintiff has proceeded against him as an absent or concealed defendant, and has taken judgment against him. The case is brought here by writ of error. The affidavit upon which the writ was issued states that the defendant “ has absconded from this, the State of Michigan.” The statute provides that a party, in other, respects entitled, may have the writ by making affidavit that the defendant has absconded”from this State, to the injury of Ms creditors. This latter fact is not stated in the affidavit, and consequently it afforded no sufficient basis for the writ. The court proceeded without jurisdiction, and the
Judgment must be reversed, with costs.
The other Justices concurred.